IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. WR-74,265-01 & -02




EX PARTE MICHAEL LYNN JOHNSON, Applicant




ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 89-F-201 & 89-F-215 IN THE 5TH DISTRICT COURT
FROM CASS COUNTY




           Per curiam.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual
assault and robbery and sentenced to life imprisonment in each cause. He did not appeal his
convictions.
            Applicant contends, among other things, that his trial counsel rendered ineffective assistance
because he advised Applicant to plead guilty and agree to the maximum punishment in these causes.
On August 25, 2010, we remanded these applications and directed the trial court to make findings
of fact and conclusions of law. On remand, the trial court found, among other things, that Applicant
pleaded guilty to the “charged offenses” and that the “charges” were enhanced to first degree felonies
because of prior convictions. We decline to adopt these findings. Based on the trial court’s other
findings and our own independent review of the record, we conclude that Applicant is not entitled
to relief. Accordingly, these applications are denied.


Filed: December 15, 2010
Do not publish